DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendment of 04/01/2021 has been entered. Claims 62-77 and 79 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
All rejections of claims 80-81 set forth in the previous Office action are withdrawn in light of the amendment of 04/01/2021, which cancelled these claims.

Claim Objections
Claims 62 and 79 are objected to because of the following informalities:

Claims 62 and 79 both recite a step of administering a composition “intraventricularly (ICV)”. The term “intraventricularly” does not match the proposed abbreviation “ICV”. As such, this term should read “intracerebroventricularly (ICV)”.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 62-77 and 79 remain rejected as necessitated by amendment under 35 U.S.C. 103(a) as being unpatentable over Clarke, Expert Opin. Pharmacother. 9(2): 

Please note that this rejection has been slightly amended in light of the incorporation of the limitations of previous claim 78 into independent claims 62 and 79. However, because the basis of the rejection is unchanged, the rejection has been maintained.

	Clarke teaches the intravenous administration of Elaprase, a recombinant human iduronate 2-sulfatase enzyme, for the treatment of Hunter syndrome/MPS II (see entire document, including page 312, under “2. Introduction to idursulfase”; cf. claims 62, 76, and 79-81). The recombinant I2S protein contains 525 amino acids and is the human protein (page 312, left column, paragraph 3, to right column, paragraph 1; cf. claim 67; the Examiner notes that instant SEQ ID NO.: 1 is the mature, 525-aa human I2S sequence). The Elaprase formulation contains purified iduronate 2-sulfatase, sodium chloride, and polysorbate 20, in addition to phosphate buffer. In a 3-mL volume, Elaprase contains 6 mg of iduronate 2-sulfatase, 24 mg of NaCl, 0.66 mg of polysorbate 20, 6.75 mg of sodium phosphate monobasic monohydrate, and 2.97 mg of sodium phosphate dibasic heptahydrate (page 312, under "2. Introduction to idursulfase"; cf. claims 62, 65-66, and 79). Using the molecular weights of NaCl (58.44 Da), sodium phosphate monobasic monohydrate (137.99 Da), and sodium phosphate dibasic 
	
However, Clarke does not teach the intracerebroventricular administration of this preparation, the particular concentrations of I2S, phosphate, polysorbate 20, and NaCl recited in certain claims, or the administration volumes and amounts recited in claims 62, 77, and 79.

 Kakkis teaches the intrathecal administration of recombinant enzymes to treat lysosomal storage disorders (see entire document, including page 1, paragraph 0001). The subject treated with the enzymes are preferably human (page 4, paragraph 0029; cf. claims 62 and 79). The intrathecal delivery of compositions comprising enzymes that are deficient or lacking in lysosomal storage disorders results in sustained, long-term, clinically useful therapeutic intervention of the central nervous system manifestations of such diseases (page 2, paragraph 0012). The method of intrathecal administration could be applied to the intrathecal administration of iduronate sulfatase to treat MPS II (page 2, paragraph 0015; cf. claims 62 and 79). “Intrathecal administration” 
	 
While Clarke does not explicitly teach the administration of the recombinant iduronate 2-sulfatase composition using the intrathecal/intraventricular method of Kakkis, it would have been obvious to one of ordinary skill in the art to combine the intrathecal administration method taught by Kakkis with the use of the recombinant iduronate 2-sulfatase composition taught by Clarke because iduronate 2-sulfatase, as a large protein, cannot cross the blood-brain barrier, and Kakkis teaches that intrathecal administration allows the replacement enzyme to treat symptoms in the brain (page 2, paragraph 0012). One of ordinary skill in the art would have a reasonable expectation that the use of the intrathecal administration taught by Kakkis to treat a patient in need of the iduronate 2-sulfatase composition taught by Clarke would successfully result in 
While the 2 mg/mL I2S concentration, 137 mM NaCl concentration, 0.022% polysorbate 20, and pH of 6.225 taught by Clarke do not exactly correspond with the amounts of these components disclosed in claims 62, 64-66, 71, 75, and 79 of the instant case, these values would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine all operable and optimal concentrations of I2S, NaCl, polysorbate 20, phosphate buffer, and hydronium ions (i.e., pH) because the I2S concentration is an art-recognized, result-effective variable known to affect the effectiveness of the treatment, and the concentrations of NaCl, phosphate buffer, hydronium ions, and polysorbate 20 are art-recognized, result-effective variables known to affect the stability of proteins. Therefore, the concentrations of I2S, NaCl, phosphate buffer, hydronium ions, and polysorbate 20 would have been routinely 
Similarly, Clarke does not explicitly teach the volume of the administered Elaprase formulation as recited in instant claims 77 and 79 or the absolute amount of enzyme administered as recited in instant claims 62 and 79. However, the instantly claimed dose amounts would have been within the realm of routine experimentation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine all operative and optimal volumes and amounts of I2S to be administered because the amount and volume of I2S administered are art-recognized, result-effective variables known to affect the effectiveness of the treatment of MPS II.
	Therefore, claims 62-77 and 79 are rendered obvious by Clarke in view of Kakkis and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 62-77 and 79 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-106 of copending Application No. 16/573557 in view of US patent application 2005/0048047 filed by Kakkis, published 03/03/2005. The claims of ‘557 recite compositions and methods analogous to those recited in the instant claims except that the claims of ‘557 recite the treatment of a generic lysosomal storage disorder with a generic enzyme, whereas the instant claims recite the treatment of the specific lysosomal storage disorder Hunter syndrome with the specific enzyme I2S. However, Kakkis teaches that iduronate sulfatase can be administered intrathecally, which encompasses intraventricular administration, for the treatment of Hunter syndrome. As such, the instant claims are ‘rendered obvious’ by the claims of ‘557 in view of Kakkis and are rejected on the ground of nonstatutory, obviousness-type double patenting. 
This is a provisional nonstatutory double patenting rejection.

Claims 62-77 and 79 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9283181 in view of Clarke, Expert Opin. Pharmacother. 9(2): 311-317 (2008), and US patent application 2005/0048047 filed by Kakkis, published 03/03/2005. 

.

Claims 62-77 and 79 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8545837 in view of US patent application 2005/0048047 filed by Kakkis, published 03/03/2005.

The claims of ‘837 recite a method analogous to the instantly claimed method except that they do not recite intraventricular administration as recited in the instant claims. However, Kakkis teaches that intraventricular administration is a form of intrathecal delivery that can be used for the administration of enzymes to patients for the treatment of lysosomal storage disorders (see the above discussion of Kakkis’ teachings). As such, the instant claims are ‘rendered obvious’ by the claims of ‘837 in view of Kakkis and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 62-77 and 79 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9220677 in view of US patent application 2005/0048047 filed by Kakkis, published 03/03/2005.

The claims of ‘677 recite a method analogous to the instantly claimed method except that they do not recite intraventricular administration as recited in the instant claims. However, Kakkis teaches that intraventricular administration is a form of intrathecal delivery that can be used for the administration of enzymes to patients for the treatment of lysosomal storage disorders (see the above discussion of Kakkis’ teachings). As such, the instant claims are ‘rendered obvious’ by the claims of ‘677 in view of Kakkis and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Response to Arguments
	Before specifically responding to Applicant’s arguments, and in the interest of compact prosecution, the Examiner notes that parent application no. 13/168966, now U.S. Patent No. 8545837, contains the Declaration of Ann Barbier, filed 07/19/2013. The data in this Declaration were found sufficient to overcome the rejections of record under 35 U.S.C. 103(a) in the ‘966 application. If filed in the instant application, these data would also be likely to overcome the rejections of record under 35 U.S.C. 103(a) in the instant application.


In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the above-presented rejection is predicated not upon Clarke alone, but upon the combination of Clarke with Kakkis. As discussed above, the Kakkis reference teaches intracerebroventricular administration and states the following regarding dose amounts of enzymes administered for the treatment of lysosomal storage disorders: “The enzyme is administered in any amount effective, at dosages and for periods of time necessary, to achieve the desired result. Dosage values may vary with the severity of the condition to be alleviated. It is to be further understood that, for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the enzyme replacement therapy” (Kakkis, page 11, paragraph 0099).

Applicant states that Kakkis teaches that the administration of a high concentration of protein, such as used in the instantly claimed method, would lead to 
The Examiner first notes that Applicant has cited no portions of the Kakkis reference cited in the Examiner’s rejection that state that the administration of a high concentration of protein may lead to immune responses and/or precipitation, and the Examiner does not concur with Applicant’s assertion that the Kakkis reference makes such statements. Kakkis does not appear to address precipitation at all, and the discussion of immune response does not appear to make any distinction between concentrations of administered enzyme—i.e., Kakkis teaches that the administration of any concentration of the lysosomal storage enzymes may induce an immune response, and yet Kakkis still clearly recommends such administration for the treatment of lysosomal storage disorders, and so Kakkis cannot be interpreted to teach away from administering enzymes that may induce an immune response for the treatment of lysosomal storage disorders. Regarding the difference between the amount of enzyme administered in specific embodiments in Kakkis and the amount recited in the instant claims, the Examiner reminds Applicant that Kakkis states the following regarding dose amounts: “The enzyme is administered in any amount effective, at dosages and for periods of time necessary, to achieve the desired result. Dosage values may vary with the severity of the condition to be alleviated. It is to be further understood that, for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or 

Applicant states that an additional reference by Kakkis (hereafter ‘Kakkis 2004’) teaches that the constant CSF flow and quick turnover poses a significant challenge for drug transport into the brain via the CSF and that a high concentration gradient may be necessary to drive the enzyme into the deep brain. Applicant states that Kakkis 2004 teaches that a higher dose did not result in substantially higher iduronidase activity in the deep regions of the brain (remarks, page 6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the teachings of Kakkis 2004 support the high dose amount recited in the instant claims and do not teach away from the high dose amount. Contrary to Applicant’s apparent assertion that Kakkis 2004 teaches that a high dose of iduronidase does not result in higher deep brain iduronidase activity, Kakkis 2004 teaches that deep brain specimens had lower but still substantial iduronidase activity (page 167, left column, paragraph 2) and that iduronidase treatment resulted in levels in the deep brain that were over 11 times the normal levels (page 168, left column, paragraph 1).

Applicant states that Kakkis 2004 teaches that there is a serious risk associated with the intrathecal delivery of a protein drug, especially in a large amount. Applicant particularly cites a portion of Kakkis 2004 in which dogs receiving the highest dose of 
The Examiner notes that Kakkis 2004 is clear that the seizures experienced by the subject dogs was a result of the phosphate buffer, not the enzyme, as noted by Kakkis 2004’s teaching that administering the same high enzyme dose in a lower concentration of phosphate did not result in seizures (Kakkis 2004, page 165, left column).

Applicant also cites the teachings of Pardridge, who indicates that, because the penetration of drug into brain decreases exponentially with the distance from the CSF surface, it is necessary to administer high concentrations of drug into the CSF compartment (remarks, pages 7-8). This argument has been fully considered but has not been found persuasive.
The Examiner notes that this teaching of Pardridge supports the Examiner’s finding that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to administer the high amount of enzyme recited in independent claims 62 and 79.

Applicant states that the instant invention achieves deep brain penetration using a stable formulation comprising high protein concentration (remarks, pages 8-9). This argument has been fully considered but has not been found persuasive because the high protein concentration used in Kakkis 2004 also achieved deep brain penetration, as discussed above. As such, the ability of a lysosomal storage enzyme to penetrate to 

Applicant has traversed the above rejections/provisional rejections of the claims on the ground of nonstatutory double patenting as being patentably distinct over the cited claims of U.S. Patents ‘181, ‘837, and ‘677 and copending Application No. 16/573557 in view of Kakkis. Applicant states that the instant claims are patentably distinct for the same reasons argued for the rejections under 35 U.S.C. 103(a) (remarks, pages 9-10). As discussed above, Applicant’s arguments regarding the rejections under 35 U.S.C. 103(a) have not been found persuasive. As such, these arguments are also not persuasive when applied to the double patenting rejections.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/24/2021